Case 3:18-cr-00089-MMH-JRK Document 77 Filed 11/02/18 Page 1 of 7 PageID 254



                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                          JACKSONVILLE DIVISION

UNITED STATES OF AMERICA

v.
                                                      Case No. 3:18-cr-89-J-34JRK
KATRINA BROWN
REGINALD BROWN
              /

 UNITED STATES= MEMORANDUM OPPOSING DEFENDANT KATRINA
  BROWN’S MOTION TO PRODUCE HANDWRITTEN NOTES/ROUGH
       NOTES, WRITTEN STATEMENTS, AND RECORDINGS

      The United States of America opposes Defendant Katrina Brown’s Motion to

Produce Handwritten Notes/Rough Notes, Written Statements, and Recordings

(Doc. 62). Acknowledging that materials such as handwritten interview notes

generally are not subject to discovery, the defendant’s motion essentially argues that

the production of these materials can’t hurt, so the Court should require it. This is

an invitation to legal error that the Court should decline.

      Interview Notes

      In support of her request for an order compelling the production of

handwritten interview notes prepared by government agents, the defendant cites

Federal Rules Criminal Procedure 16 and 26.2, and the Jencks Act, 18 U.S.C. §3500.

These provisions do not support her request.

      With certain exceptions not relevant here, Rule 16(a)(2) specifically exempts

from disclosure “reports, memoranda, or other internal government documents

made by [a]. . . government agent in connection with investigating or prosecuting the
Case 3:18-cr-00089-MMH-JRK Document 77 Filed 11/02/18 Page 2 of 7 PageID 255



case.” Fed. R. Crim. P. 16(a)(2); see also United States v. Jordan, 316 F.3d 1215, 1251

(11th Cir. 2003) (discussing the role Fed. R. Crim. P. 16(a)(2) in criminal discovery).

Accordingly, Rule 16 does not provide a basis for the compelled disclosure of an

agent’s raw notes.

      Neither does the Jencks Act, 18 U.S.C. §3500 (the substance of which was

incorporated into Fed. R. Crim. P. 26.2). Under the Jencks Act, the prosecution is

obligated to produce the “statement” of a government witness following the witness’s

direct examination. But a motion seeking the production of Jencks Act material “is

appropriate only after the witness has testified at trial.” United States v. Gatto, 533

F.2d 264, 265 (5th Cir. 1976) (per curiam). “Denial of a pre-trial motion for

discovery does not constitute a Jencks Act violation.” Id. (affirming denial of

motion for pre-trial disclosure of Jencks Act material).

      Moreover, as the defendant acknowledges, an agent’s interview notes

generally do not constitute a Jencks Act “statement” that is subject to disclosure.

See Mot. at 2. “Statement” is a term of art, which, as applied here, is limited to

either (i) “a written statement made by said witness and signed or otherwise adopted

or approved by him;” or (ii) “a stenographic, mechanical, electrical, or other

recording, or a transcription thereof, which is a substantially verbatim recital of an

oral statement made by said witness and recorded contemporaneously with the

making of such oral statement.” 18 U.S.C. § 3500(e).

      It is clear that an interviewer’s rough notes regarding an encounter with a
                                            2
Case 3:18-cr-00089-MMH-JRK Document 77 Filed 11/02/18 Page 3 of 7 PageID 256



potential witness does not meet this definition, and the defendant offers no

explanation how it possibly could.       Tellingly, the defendant does not allege the

existence of any agent’s rough interview notes (and the prosecution is not aware of

any such notes) that have been “signed or otherwise adopted” by the interviewer or

interviewee as their own statement; or rough notes that amount to a “verbatim”

recitation of what was said during any interview. Rather, following the interviews

of likely witnesses, agents in this case followed the typical practice of memorializing

these interviews in formal reports, which have already been produced in discovery to

the defendants.1

       Even when agents use interview notes to prepare such reports, this practice

does not transform those notes into Jencks Act statements. United States v. Soto, 711

F.2d 1558, 1562 (11th Cir. 1983). In an interlocutory appeal, applying the Jencks

Act’s definition of the term “statement,” the Eleventh Circuit in Soto vacated a

district court order requiring the United States to produce rough notes or drafts of

agent reports. Id. The court ruled that the direct court erred in concluding that

interview notes were Jencks Act statements if an agent used them to refresh his

recollection or to prepare a report memorializing an interview. Id.


1
  Even if a given set of rough interview notes happened to contain a verbatim phrase or two
used by a witness, that would not make the notes a Jencks Act statement. See United States
v. Loyd, 743 F.2d 1555, 1567 (11th Cir. 1984) (“investigators' notes of interviews do not fall
under the Jencks Act even if they contain ‘occasional verbatim recitations of phrases used
by the person interviewed’ ”) quoting United States v. Hodges, 556 F.2d 336, 368 (5th Cir.
1977)).
                                              3
Case 3:18-cr-00089-MMH-JRK Document 77 Filed 11/02/18 Page 4 of 7 PageID 257



       Notably, the Soto decision referenced with approval the Ninth Circuit’s

holding in United States v. Kaiser, which ruled that an agent’s handwritten rough draft

of an investigation interview was not deemed to be Jencks Act material because “it

was neither intended as a final statement nor as simply a contemporaneously factual

account of what a witness said ... [and] was, therefore not adopted or approved by

the agent.” 660 F.2d 724, 732 (9th Cir. 1981), cert. denied, 455 U.S. 956 (1982).

       Notwithstanding such decisions, the defendant argues that the agent rough

notes should be produced (or perhaps turned over to the Court for inspection)

because “[i]t is difficult to imagine the government . . . suffer[ing] any real prejudice”

as a result. That is entirely beside the point. While afforded significant discovery,

criminal defendants do not have “the unsupervised right to search through the

government’s files,” or the right to have “the prosecution to deliver its entire file to

the defense.” Jordan, 316 F.3d at 1251 (punctuation and citations omitted).

Ultimately, this defendant is seeking exceptional relief that the law of the Circuit

does not provide for, and that the Court does not grant to other defendants. Katrina

Brown fails to explain why her case is different or worthy of special treatment.

       In sum, neither Rule 16 nor the Jencks Act supports the defendant’s motion to

compel the production of handwritten interview notes. As such, to the extent the

motion seeks such handwritten notes, it should be denied.




                                            4
Case 3:18-cr-00089-MMH-JRK Document 77 Filed 11/02/18 Page 5 of 7 PageID 258



      Written Witness Statements and Recordings of Witness Interviews

      In addition to handwritten notes, the defendant’s motion also seeks the early

production of statements prepared by witnesses and any recordings of witness

interviews. At this juncture, months before trial, the decision of precisely which

witnesses will be called to testify has not been made. Nevertheless, although under

no obligation to do so, the United States has already produced the Jencks Act

statements of likely witnesses, including certain reports, correspondence, and grand

jury transcripts and exhibits. As any additional likely witnesses are identified, the

United States will supplement its prior production with any FBI Form 302s

documenting an interview. As to recorded interviews, the United States possesses

no such recordings of likely trial witnesses.

      In view of the foregoing, the defendant’s motion – to the extent it seeks

witnesses’ written or recorded statements – should be denied as moot.




                                            5
Case 3:18-cr-00089-MMH-JRK Document 77 Filed 11/02/18 Page 6 of 7 PageID 259



                                  CONCLUSION

      To the extent that the defendant’s motion seeks the production of handwritten

or raw interview notes, the United States respectfully requests that the motion be

denied as without legal support. To the extent that the motion seeks witness

statements or recordings of interviews, the motion should be denied as moot.

      .

                                              MARIA CHAPA LOPEZ
                                              United States Attorney


                                        By:   /s/ Michael J. Coolican
                                              Tysen Duva
                                              Assistant United States Attorney
                                              Florida Bar No. 0603511
                                              Michael J. Coolican
                                              Assistant United States Attorney
                                              USAO No. 156
                                              300 North Hogan Street, Suite 700
                                              Jacksonville, Florida 32202-4270
                                              Telephone: (904) 301-6300
                                              Facsimile: (904) 301-6310
                                              E-mail: Tysen.Duva@usdoj.gov
                                                     Michael.Coolican@usdoj.gov




                                          6
Case 3:18-cr-00089-MMH-JRK Document 77 Filed 11/02/18 Page 7 of 7 PageID 260



                            CERTIFICATE OF SERVICE
       I hereby certify that on November 2, 2018, I electronically filed the foregoing

with the Clerk of the Court by using the CM/ECF system which will send a notice of

electronic filing to the following:

       Darcy D. Galnor, Esq.
       Counsel for defendant Katrina Brown

       Thomas M. Bell, Esq.
       Counsel for defendant Reginald Brown


                                               /s/ Michael J. Coolican
                                               Michael J. Coolican
                                               Assistant United States Attorney




                                           7
